EXHIBIT B
11/1/2018                           Bitcoin Transaction 87f995792e42c021d7f1be54b87ff5acf9307f603a4c00369146dd3d39870e0f




                                             WALLET             DATA            API           ABOUT               BLOCK, HASH, TRANSACTIO




            Transaction
            87f995792e42c021d7f1be54b87ff5acf9307f603a4c00…

            15kN4RRGAWapscJjSg1VEKbrWtNf192pwk                     1Shremdh9tVop1gxMzJ7baHxp6XX2WWRW 5,000 BTC
                                                                   15kN4RRGAWapscJjSg1VEKbrWtNf192pwk 44.4955 BTC

                                                                                                              5,044.4955 BTC



            Summary

            Size                                6920 (bytes)

            Weight                              27680

            Received Time                       2012-12-31 17:02:03

            Included In Blocks                  214524 ( 2012-12-31 17:07:22 + 5 minutes )

            Confirmations                       333836

            Visualize                           View Tree Chart



            Inputs and Outputs

            Total Input                                                   5,044.499 BTC

            Total Output                                                  5,044.4955 BTC

            Fees                                                          0.0035 BTC

            Fee per byte                                                  50.578 sat/B

            Fee per weight unit                                           12.645 sat/WU

            Estimated BTC Transacted                                      5,000 BTC

            Scripts                                                       Show scripts & coinbase




                                                               EXHIBIT B
https://www.blockchain.com/btc/tx/87f995792e42c021d7f1be54b87ff5acf9307f603a4c00369146dd3d39870e0f                                   1/2
11/1/2018                           Bitcoin Transaction 87f995792e42c021d7f1be54b87ff5acf9307f603a4c00369146dd3d39870e0f




                                                 PRODUCTS                    COMPANY                      SUPPORT
                                                                                                                           ENGLISH 
                                                 WALLET           EXPLORER ABOUT                     PRESS HELP
                                                                                                                           BITCOIN 
                                                                                                           CENTER
                                                 API              CHARTS     TEAM                    BLOG
                                                                                                                           ADVANCED
                                                                                                           TUTORIALS
                                                 BUSINESS         MARKETS CAREERS                                          VIEW:
                                                                                                          LEARNING         ENABLE
                                                 THUNDER          STATS      INTERVIEWING                 PORTAL
                                                 RESEARCH                    FAQ                          STATUS




       ©d2017 BLOCKCHAIN LUXEMBOURG S.A. ALL RIGHTS RESERVED.    PRIVACY    TERMS    COOKIES    LAW
       ENFORCEMENT GUIDE     ADVERTISE




                                                                EXHIBIT B
https://www.blockchain.com/btc/tx/87f995792e42c021d7f1be54b87ff5acf9307f603a4c00369146dd3d39870e0f                                2/2
